DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendment filed 05/24/2022, claim 13 was cancelled, therefore claims 1-12 and 14-20 remain pending, of which 1, 2 and 11 were amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not describe the newly added limitations of claim 1, including: 
“c. identifying respective third geographic locations of devices of one or more third users…”;
“f. outputting, in a field of view of a third near-eye display for virtual reality by each third user…one or more third virtual objects that indicate the first user and the one or more second users engaged in sports competition in real time”; 
“e…a three-dimensional physical space at the second geographic location that excludes the three-dimensional physical space at the first geographic location such that the one or more first real objects are not within the three dimensional space at the second geographic location and the one or more second real objects are not within the three dimensional space at the first geographic location”; or 
“h. … “wherein the rank comprises an ordered list of the first user and the
one or more second users that is ordered based on a value of the first sports
performance data and a value of the second sports performance data”.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second geographic location".  There is insufficient antecedent basis for this limitation in the claim.
The action considers the claims as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-7, 11, 12, 14, 16-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dibenedetto et al (US 2015/0379351).
In Regards to claim 1, Dibenedetto discloses: 
identifying a first geographic location of a device of a first user by a communication module (paragraph [0082], for example location of the HUD of a first player is determined by satellite),

identifying respective second geographic locations of devices of one or more second users by the communication module, wherein the respective second geographic locations of the one or more second users are different separate geographic locations that are remote locations from the first geographic location of the first user such that the one or more second users are remote users to the first user (paragraph [0082], paragraph [0160], a group of players may be equipped with HUDs which each would have their locations determined, the examiner interprets a group of players at different positions on a field of play as each being in a different geographic location and any two players on a field of play are interpreted as being remote from each other),
identifying respective third geographic locations of devices of one or more third users by the communication module, wherein the respective third geographic locations of the one or more third users are different geographic locations than the first geographic location of the first user and the second geographic location of the second user (paragraph [0082], paragraph [0160], a group of players may be equipped with HUDs which each would have their locations determined, the examiner interprets the third user as a third player separate from the first and second players),
measuring and determining first sports performance data comprising movement of the first user using a first sensing module (paragraph [0079], physical parameters of a first player are measured), comprising;

outputting, in a first field of view of a first near-eye display for augmented really worn by the first user at the first geographic location, an electrical representation of one or more first real objects (paragraph [0051], HUD displays a real soccer ball and goal), and 
an electrical representation of one or more first virtual objects that indicate one of a virtual target, a virtual barrier, a virtual competitor and a virtual obstacle for the one or more first real objects (paragraph [0051], HUD also displays a target) and

determining, with the first sensing module, movement of the one or more first real objects by the first user and relative to the first user in a three dimensional physical space at the first geographic location (paragraph [0063], flight path of the ball is shown on the HUD display);

measuring and determining second sports performance data comprising movement of one or more second users using one or more second sensing modules (paragraph [0079], paragraph [0082], paragraph [0104], a group of players may be equipped with HUDs which each would have their athletic parameters tracked, physical parameters of a second player are measured), comprising:

outputting, in a second field of view of a second near-eye display for augmented reality worn by each second user at the second geographic location, an electrical representation of one or more second real objects (paragraph [0051], HUD displays a real soccer ball and goal), and 

an electrical representation of one or more second virtual objects that indicate one of a virtual target, a virtual barrier, a virtual competitor and a virtual obstacle for the one or more second real objects (paragraph [0051], HUD also displays a target) and

determining, with the second sensing module, movement of the one or more second real objects by each second user and relative to the second user in a three dimensional physical space at the second geographic location that excludes the three dimensional physical space at the first geographic location such that the one or more first real objects are not within the three dimensional space at the second geographic location and the one or more second real objects are not within the three dimensional space at the first geographic location (paragraph [0063], flight path of the ball is shown on the HUD display, the examiner interprets the first real object and second real object as being in two different locations on the field of play and therefore are in different three dimensional spaces); 

comparing the second sports performance data of the one or more second users with the first sports performance data of the first user using a comparing module (paragraph [0090], sports data may be compared to other collected and stored sports data).

providing a rank for the first sports performance data of the first user with respect to the second sports performance data of the one or more second users using a ranking module, wherein the rank comprises an ordered list of the first user and the one or more second users that is ordered based on a value of the first sports performance data and a value of the second sports performance data (paragraph [0104], paragraph [0159], displayed information for a number of players may be transmitted to a coaches HUD display as well as shared simultaneously shared with the other players with a HUD display device, the examiner interprets the display of performance data for a number of players on the HUD as a ranking);

displaying the rank for the first sports performance data of the first user using an output module thereby providing competitive sports performance data to the first user (paragraph [0160], the display of the coach’s HUD can be shown on the player’s HUD display as well as shared simultaneously shared with the other players with a HUD display device); and

transmitting the rank of the first user to the devices of the one or more second users for selectable display of the rank of the first user thereby providing the competitive sports data to the one or more second users (paragraph [0160], the display of the coach’s HUD can be shown on the player’s HUD display as well as shared simultaneously shared with the other players with a HUD display device).

In Regards to claims 2, 11 and 19: Dibenedetto discloses that which is discussed above. Dibenedetto further discloses:
a processor having an integrated memory module and configured to collect and compare the second sports performance data corresponding to a specific sport of the one or more second users and the first sports performance data of the first user in the specific sport (paragraph [0055] – paragraph [0066], processor is adapted to implement application programs stored in the memory of the HUD);

the first near-eye display for augmented reality configured to be worn by the first user (paragraph [0043], HUD is embodied as a pair of glasses worn by users), 

wherein the outputting of the electronic representation of the one or more first real objects and the electronic representation of the one or more first virtual objects is in the field of view of the first near-eye display for augmented reality worn by the first user (paragraph [0051], HUD displays the real and virtual objects),

a database with the second sports performance data respectively related to each of the one or more second users (paragraph [0104], data from the various users may be transmitted to a server for storage), 

wherein the communication module comprises a communication unit including a location identifying device for determining the first geographic location of the first user and the respective second geographic location of the one or more second users (paragraph [0082], for example location of the HUDs are determined by satellite),

a data processing unit comprising at least one of the following:

the first and second sensing modules in communication with one or more sensors to measure and determine movement of the one or more first real objects to collect the first sports performance data and movement of the one or more second real objects by the one or more second users to collect the second sports performance data respectively related to each of the one or more second users (paragraph [0074], sensors 122);

the comparing module to compare, via the processor, the second sports performance data of the one or more second users with the first sports performance data of the first user (paragraph [0090], HUD records data and transmits it to be processed, including being compared to stored data);

the ranking module to calculate and provide rankings, via the processor, of the one or more second users in accordance with the compared sports performance data from the comparing module (paragraph [0104], paragraph [0159], displayed information for a number of players may be transmitted to a coaches HUD display, the examiner interprets the display of performance data for a number of players on the coaches HUD as a ranking), and

the output module configured to display the rankings, thereby providing the competitive sports performance data to the one or more second users (paragraph [0160], the display of the coach’s HUD can be shown on the player’s HUD display).


In Regards to claims 3 and 14: Dibenedetto discloses that which is discussed above. Dibenedetto further discloses that:
the first near-eye display for augmented reality comprises augmented reality eyewear worn by the first user (paragraph [0043], HUD is embodied as a pair of glasses worn users), 

the one or more sensors are mounted to the one or more first real objects comprising one or more activity-associated devices (paragraph [0129] – paragraph [0130], smart ball comprises one or more sensors), 

the one or more sensors transmit the first sports performance data to the data processing unit (paragraph [0129], paragraph [0140], smart ball sends data sensed to HUD for display on the HUD display).

In Regards to claims 4 and 16: Dibenedetto discloses that which is discussed above. Dibenedetto further discloses:
a plurality of auxiliary devices each in analytical communication with at least one secondary activity-related device, wherein the plurality of auxiliary devices transmit the first sports performance data to the data processing unit (paragraph [0079], various sensors for sensing game play parameters).

In Regards to claims 5 and 17: Dibenedetto discloses that which is discussed above. Dibenedetto further discloses that:
the one or more sensors comprise a camera, wherein the camera tracks the movement of the one or more real objects to determine the first sports performance data of the first user (paragraph [0066] – paragraph [0067], camera tracks movement of the ball to determine characteristics such as number of touches).

In Regards to claims 6: Dibenedetto discloses that which is discussed above. Dibenedetto further discloses that:
the one or more first real objects is a real ball and the one or more first virtual objects is the virtual target for the real ball (Fig. 3, ball 20 and target 402).

In Regards to claim 7: Dibenedetto discloses that which is discussed above. Dibenedetto further discloses that: 
the real ball is one of a golf ball and a basketball and the virtual object is one of a virtual golf hole and a virtual basketball hoop (paragraph [0042], HUD may be used for golf and basketball), 

the one or more sensors are disposed within the real ball to track movement of the real ball and determine the first performance data of the first user (paragraph [0129] – paragraph [0130], smart ball comprises one or more sensors and sends it to the HUD)
In Regards to claim 12: Dibenedetto discloses that which is discussed above. Dibenedetto further discloses that:
the compared activity performance data is gamified and displayed via a graphical user interface (paragraph [0104], paragraph [0159], displayed information for a number of players may be transmitted to a coaches HUD display for display of the players’ data).

In Regards to claim 13: Dibenedetto discloses that which is discussed above. Dibenedetto further discloses that:
the location of the first user determined by the location identifying device is different from the location of the at least one of the plurality of second users determined by the location identifying device (paragraph [0161], each player may be in a different location for a penalty kick).

In Regards to claim 20: Dibenedetto discloses that which is discussed above. Dibenedetto further discloses that:
the output module is configured to display a ranking of each user on a graphical user interface (paragraph [0104], paragraph [0159], displayed information for a number of players may be transmitted to a coaches HUD display, the examiner interprets the display of performance data for a number of players on the coaches HUD as a ranking), and 

the output module utilizes a wireless network (paragraph [0090], HUD communicates via wireless networks).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dibenedetto et al (US 2015/0379351).
In Regards to claims 8-10, 15 and 18: Dibenedetto discloses that which is discussed above. Although Dibenedetto does not specifically teach that:
the one or more first real objects is a waterski on a body of water and that the one or more first virtual objects comprises virtual buoys forming a virtual slalom course on the body of water; that the one or more first real objects is a body of the user and that the one or more first virtual objects include a virtual competitor positioned in a periphery of the field of view; that the one or more sensors are positioned on the body of the first user to track movement of the body of the first user and to determine the first sports performance data; that the one or more first real objects is weapon and that the one or more first virtual objects comprises a virtual animal; or that the predetermined sport is one of biking, surfing, skateboarding, snowboarding or skiing.  It would have been obvious to one of ordinary skill in the art at the time of filing to integrate the teachings of Dibenedetto into various sports and sporting equipment in order to yield the predictable result of offering individuals engaged in athletic activities and other interested observers better tools to assess these activities (Dibenedetto, paragraph [0007]).



Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are substantially directed to newly added limitations. The Examiner respectfully submits that the prior art of record discloses these limitations, as discussed in the updated rejections as set forth above. Accordingly, the Applicant is directed to the rejection of the claims above for a detailed response to Applicant's arguments as to the applicability of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Pinheiro/            Examiner, Art Unit 3715                                                                                                                                                                                            
/Jay Trent Liddle/            Primary Examiner, Art Unit 3715